THE LAW OFFICE OF BRIAN HEADY LLC
Patricia A. Wong
205 E. Benson Blvd., Suite 102
Anchorage, Alaska 99503
907-868-1932/office
907-868-1942/fax
pwong@headylawoffice.com
Attorney for Defendant, Derneval Rodnell Dimmer

                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
vs.                                    )                              Case No.
                                       )                              3:12-cr-00035-TMB-1
                                       )                              3:12-cr-00056-TMB-7
                                       )
DERNEVAL RODNELL DIMMER                )
                                       )
                     Defendant.        )
_______________________________________)


                         MOTION TO FILE EXHIBIT UNDER SEAL

                  COMES NOW Defendant, Derneval Rodnell Dimmer, by and through

counsel, and requests leave to file under seal Exhibits A through C to supplement his

motion for compassionate release filed at Docket 278. Filing under seal is appropriate

because the exhibit is Mr. Dimmer’s medical record and other BOP records which contain

confidential and sensitive information that cannot be redacted without rendering them

illegible.

USA v. Derneval Rodnell Dimmer; Case No. 3:12-cr-00035-TMB-1; 3:12-cr-00056-TMB-7
Motion to File Exhibit Under Seal
Page 1 of 2



   Case 3:12-cr-00035-TMB Document 279 Filed 01/21/21 Page 1 of 2
                  Proposed Order is attached hereto.

                  Respectfully submitted this 21st day of January, 2021 at Anchorage, Alaska.

                                                      s/Patricia A. Wong
                                                      Attorney for Defendant,
                                                      Derneval Rodnell Dimmer
                                                      Alaska Bar No. 1810108

CERTIFICATE OF SERVICE
I hereby certify that on January 21, 2021, a copy of the foregoing was served electronically on

Stephen Corso, AUSA

s/ Patricia A. Wong




USA v. Derneval Rodnell Dimmer; Case No. 3:12-cr-00035-TMB-1; 3:12-cr-00056-TMB-7
Motion to File Exhibit Under Seal
Page 2 of 2



   Case 3:12-cr-00035-TMB Document 279 Filed 01/21/21 Page 2 of 2
